Citation Nr: 1720601	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  16-45 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for residuals of bilateral lower extremity cold injury.  

4.  Entitlement to service connection for residuals of bilateral upper extremity cold injury. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served in active duty from August 1952 to August 1954 and was awarded the National Defense Service Medal, Korean Service Medal, and United Nations Service Medal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2015 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In his substantive appeal, VA Form 9, the Veteran requested a Board hearing.  In a November 2016 statement, the Veteran withdrew his request for a hearing.  Consequently, the Board deems his request for a hearing to be withdrawn. 38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

Next, the Board acknowledges that in May 2017 the Veteran properly executed a new VA Form 21-22, appointing the Missouri Veterans Commission as his power of attorney, thereby revoking his previous representation by the Veterans of Foreign Wars.  A review of the evidence of record reveals that the Missouri Veterans Commission has not submitted an informal hearing presentation (IHP) regarding the issues on appeal.  To the extent that the Board in this decision grants the Veteran's claim for service connection for tinnitus, the Board finds the absence of an IHP at this point to be harmless error.  However, the Board will remand the remaining issues on appeal, in part to obtain an IHP.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for residuals of bilateral lower extremity cold injury, and entitlement to service connection for residuals of bilateral upper extremity cold injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus was incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently has tinnitus that began during service that developed as a result of noise exposure associated with his duties as an aircraft mechanic and electrician in the Marine Corps.  He reported he was exposed to high noise levels from jet engines, prop airplanes, rifles and other loud machinery and was not provided with hearing protection.  He stated that he used hearing protection at all times during his post-service occupation at McDonnell Douglas when working on aircraft.  The Veteran reported that he currently experiences constant humming that interferes with driving. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110; 38 C.F.R.            § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.               § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  Tinnitus is classified as an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

The record reflects a current diagnosis of tinnitus.  Specifically, the August 2015 VA examiner examined the Veteran and noted his report of constant bilateral tinnitus.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  

Here, the Board finds the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible.  Further, the Veteran's statements also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  As such, the Board finds that the Veteran's statements are sufficient to establish service connection in this instance.  In so finding, it acknowledges that the examiner who conducted the August 2015 VA audiological examination opined that the Veteran's current tinnitus was not related to service, stating that there were no reports or complaints of tinnitus while in service and the Veteran's work history outweighed his two year noise exposure in service.  However, at the examination the Veteran reported that he was not provided hearing protection while in the military but he was provided and used hearing protection at all times at his job at McDonnell Douglas when working on aircraft.  There is no reason to doubt the credibility of the Veteran's statements, particularly given the information in his service personnel records, which confirms his exposure to acoustic trauma.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.S. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible lay statements describing humming in his ears that began in service and continued thereafter, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  Hence, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the remaining claims.

Bilateral Hearing Loss

The Veteran asserts that service connection for bilateral hearing loss is warranted as the result of his in-service noise exposure associated with his duties as an aircraft mechanic and electrician in the Marine Corps.  He reported he was exposed to high noise levels from jet engines, prop airplanes, rifles and other loud machinery and was not provided with hearing protection.  He stated that he used hearing protection at all times at his post-service occupation at McDonnell Douglas when working on aircraft.  As he had relatively little hazardous noise exposure after service, he believes that his current hearing loss is related to in-service acoustic trauma.

The record otherwise reflects that VA provided the Veteran with an audiological examination in August 2015 in an effort to determine whether the Veteran's current bilateral hearing loss was related to high-noise exposure in service.  After examining the Veteran, the VA examiner stated that even though the Veteran experienced noise exposure while on active duty, he had normal whisper tests upon enlistment, separation, and while in the reserves.  The examiner stated that although the Veteran reported onset of hearing loss while stationed in Korea, the evidence did not support this.  The examiner further explained that the audiometric data at the August 2015 examination did not reflect hearing loss with an onset of 61 years ago and that it would be more severe than at the examination.  The examiner also cited a 2005 Institute of Medicine (IOM) study and found that there is no scientific basis to support delayed-onset hearing loss.  

However, the Board finds that a new opinion must be provided.  The Board points out that service connection for hearing loss cannot be denied solely because there was no evidence of the disorder during active duty.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Furthermore, the Board is aware of a line of medical research conducted by Dr. Sharon G. Kujawa that would appear to support a medical basis for a delayed or latent onset of noise-induced hearing loss.  Since the examiner only cited to the IOM study it is not clear that the examiner intended to mean that Dr. Kujawa's studies also offered no scientific basis to support delayed-onset hearing loss.  Thus, the application of this line of medical research to this case must be considered by an audiologist.

Residuals of bilateral lower extremity and bilateral upper extremity cold injury 

The Veteran asserts that service connection for residuals of bilateral lower extremity cold injury and for residuals of bilateral upper extremity cold injury is warranted as the result of his in-service exposure to extreme cold temperatures for extended periods while serving in Korea in the Marine Corps.  The Veteran reported that he continues to have pain, tingling, numbness, and cold sensitivity in his upper and lower extremities due to his history of cold exposure during service.  In support of his contention, in May 2015 and September 2016, the Veteran submitted a record of temperatures he was exposed to while serving in Korea.  

The Veteran has not yet been afforded a VA examination in connection with this claim.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.S. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Given the Veteran's reports attributing his current condition to service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  See McLendon, 20 Vet. App. 79, 81 (2006).

VA treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, as discussed in the Introduction above, review of the evidence of record reveals that the Missouri Veterans Commission did not submit an IHP regarding the remaining issues on appeal.  In order to preserve the Veteran's due process rights, his representative must be given an opportunity to review the record and provide argument in response to the denial of the claims.  Therefore, the Board finds that a remand is necessary to obtain an IHP.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses of any medical provider, VA or private, who has treated him for residuals of bilateral lower extremity cold injury and residuals of bilateral upper extremity cold injury.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule a VA examination to determine the nature and etiology of the Veteran's residuals of bilateral lower extremity cold injury and residuals of bilateral upper extremity cold injury.  The examination must be conducted by a physician.  The entire claims file must be reviewed in conjunction with the examination.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner is asked to address each of the following: 

a. Determine whether the Veteran has a disability manifested by cold weather residuals separate and apart from his non service-connected Parkinson's disease. 

b. Provide a current diagnosis for the Veteran's residuals of bilateral lower extremity cold injury and residuals of bilateral upper extremity cold injury. 

c. For each diagnosed disability, is it at least as likely as not (a 50 percent or greater probability) that it had its onset during or is otherwise related to the Veteran's active military service?

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Arrange for the review of the Veteran's claims folder by the August 2015 examiner or another appropriate audiologist to render an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss.  The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual.  

The examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service, to specifically include his exposure to loud noises associated with his duties as an aircraft mechanic and electrician?  Please explain why or why not. 

The examiner is advised that the lack of a diagnosis of bilateral hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current bilateral hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service.  If the examiner finds it significant that the Veteran did not have bilateral hearing loss in service, then the examiner must provide a full explanation as to the significance of such finding in light of sound medical principles.  

The examiner is also asked to identify the impact in this case, if any, of the line of research conducted by Dr. Sharon G. Kujawa, indicating, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)."  (From the abstract for Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

5. Finally, the AOJ must provide the Missouri Veterans Commission an opportunity to provide a VA Form 646 or its equivalent on behalf of the Veteran.  38 C.F.R. § 20.600 (2016).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


